NUMBERS 13-08-00214-CV AND 13-09-00208-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
______________________________________________________________

GREGORY A. BEAVERS, ET AL.,                                                Appellants,

                                           v.

ALUMINUM COMPANY OF AMERICA, ET AL.,               Appellees.
_____________________________________________________________

             On appeal from the 347th District Court
                    of Nueces County, Texas.
______________________________________________________________

                         MEMORANDUM OPINION

                  Before Justices Rodriguez, Garza, and Vela
                      Memorandum Opinion Per Curiam

      Gregory A. Beaver, et al., perfected an appeal from a judgment entered by the

117th District Court of Nueces County, Texas, in cause number 04-3819-H. This cause

is presently before the Court on motions to dismiss filed by several appellees.
       Appellee BP Amoco Corporation and BP Amoco Chemical Company (Amoco) has

filed an unopposed motion to dismiss appeals as to BP Amoco Corporation and BP Amoco

Chemical Company on grounds that appellants nonsuited or otherwise had all claims

dismissed against BP Amoco Corporation and BP Amoco Chemical Company. Amoco

requests that this Court dismiss the appeals because they are not a proper party to this

appeal.

       Appellee Valero Energy Corporation (Valero) has filed an unopposed motion to

dismiss appeals as to Valero Energy Corporation on grounds that appellants have agreed

to nonsuit the appeal as to Valero Energy. Valero also seeks to clarify that Valero

Refining-Texas, LP is not a proper party to this appeal.

       Appellees Beazer East, Inc. and Corpus Christi Gasket & Fastener, Ltd. has filed

a motion to dismiss appeals, asserting that appellants Gerald Sheets and Nabbie Roberts

had all claims non-suited or otherwise dismissed against Beazer East, Inc. and Corpus

Christi Gasket & Fastener, Ltd.

       The Court, having considered the documents on file, is of the opinion that the

motions should be granted. See TEX . R. APP. P. 42.3. Appellees’ motions to dismiss are

granted, and the appeal is hereby DISMISSED FOR WANT OF JURISDICTION as to

appellees BP Amoco Corporation and BP Amoco Chemical Company; Valero Energy

Corporation; and Beazer East, Inc. and Corpus Christi Gasket & Fastener, Ltd. The Court

hereby instructs the Clerk of the Court to update this Court’s records to reflect that Valero

Refining-Texas, LP is not a party to this appeal.

       The appeal with respect to these parties, BP Amoco Corporation and BP Amoco

Chemical Company; Valero Energy Corporation; and Beazer East, Inc. and Corpus Christi

                                             2
Gasket & Fastener, Ltd., is ordered SEVERED from the remainder of the appeal. The

Clerk shall create Cause No. 13-09-00208-CV styled Gregory A. Beavers, et. al. v. BP

Amoco Corporation and BP Amoco Chemical Company; Valero Energy Corporation; and

Beazer East, Inc. and Corpus Christi Gasket & Fastener, Ltd. The remainder of the parties

and issues remain docketed under the original cause number 13-08-00214-CV.



                                                             PER CURIAM

Memorandum Opinion delivered and
filed this the 23rd day of April, 2009.




                                           3